Name: Council Regulation (EEC) No 2118/83 of 25 July 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 83 Official Journal of the European Communities No L 205/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2118/83 of 25 July 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Govern ­ ment of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, have held consultations concerning salmon fishing in North Atlantic waters ; Whereas at the conclusion of these consultations the two delegations initialled an Agreement in the form of an exchange of letters ; Whereas it is in the Community's interest to approve this Agreement, Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ment binding the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Council The President C. SIMITIS (') OJ No C 116, 29 . 4 . 1983 , p. 5 . (2) Opinion delivered on 8 July 1983 (not yet published in the Official Journal).